In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00222-CR



     DEMETRIUS TRANELL WILLIAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0203X




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Demetrius Tranell Williams, appellant, has filed with this Court a motion to dismiss his

appeal. The motion was signed by both Williams and his counsel in compliance with the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion.

       Accordingly, we dismiss this appeal.




                                              Jack Carter
                                              Justice

Date Submitted:      November 26, 2013
Date Decided:        November 27, 2013

Do Not Publish




                                                 2